Name: Council Decision (CFSP) 2017/915 of 29 May 2017 on Union outreach activities in support of the implementation of the Arms Trade Treaty
 Type: Decision
 Subject Matter: defence;  international affairs;  international security;  trade policy;  technology and technical regulations;  European construction;  cooperation policy
 Date Published: 2017-05-30

 30.5.2017 EN Official Journal of the European Union L 139/38 COUNCIL DECISION (CFSP) 2017/915 of 29 May 2017 on Union outreach activities in support of the implementation of the Arms Trade Treaty THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Arms Trade Treaty (ATT) was adopted by the UN General Assembly on 2 April 2013. The ATT was subsequently opened for signature on 3 June 2013 and entered into force on 24 December 2014. All Member States are parties to the ATT. (2) The ATT aims to establish the highest possible common international standards to regulate legal trade in conventional weapons and to prevent and eradicate the illicit trade in conventional arms and prevent their diversion. Key challenges are its effective implementation by States Parties and its universalisation, bearing in mind that regulating the international arms trade is by definition a global endeavour. To contribute to addressing these challenges, the Council adopted Decision 2013/768/CFSP (1) on 16 December 2013, thereby enlarging the export control-related assistance portfolio of the Union with activities specific to the ATT. (3) Activities carried out under Decision 2013/768/CFSP have addressed sixteen beneficiary countries and have covered a wide range of areas relevant to the establishment and development of a national arms transfer control system as mandated by the ATT. Cooperation has started promisingly with a number of countries that had never before been addressed under other Union export control-related assistance activities, thereby reflecting the global nature of the ATT. Follow-up is therefore advisable towards this sub-set of countries to ensure that progress is sustained and to encourage regional outreach by these beneficiary countries themselves. (4) In addition to the continuation of activities with beneficiary countries addressed under Decision 2013/768/CFSP, it is advisable to pursue a demand-driven approach whereby assistance activities could be activated at the request of countries having identified needs with regard to ATT implementation. Such an approach has proven to be fair and successful in providing assistance to countries that have expressed commitment and ownership regarding the ATT through their requests for Union assistance. This Decision therefore retains a specific number of activities that will be available upon request. (5) Union assistance provided under Council Decision (CFSP) 2015/2309 (2) addresses a number of countries in the close eastern and southern neighbourhood of the Union. The Union is also a longstanding provider of export control assistance in dual-use goods under its Instrument contributing to Stability and Peace (IcSP), supporting the development of legal frameworks and institutional capacities for the establishment and enforcement of effective export controls on dual-use goods. Via the IcSP instrument and Council Joint Action 2006/419/CFSP (3), Council Joint Action 2008/368/CFSP (4) and Council Decision 2013/391/CFSP (5), the Union also supports the implementation of United Nations Security Council Resolution (UNSCR) 1540 (2004) which mandates effective transfer controls over weapons of mass destruction-related goods. Controls developed for the implementation of UNSCR 1540 (2004), and under the Union dual-use export control assistance programmes, contribute to the overall capacity to effectively implement the ATT since, in many instances, the laws, administrative procedures and agencies in charge of dual-use export control overlap with those in charge of conventional arms export control. It is thus crucial to ensure close coordination between activities carried out in dual-use goods export controls and activities supporting the implementation of the ATT. (6) The overall large number of activities provided for in this Decision justifies using two implementing entities so that workload can be efficiently shared. The German Federal Office of Economics and Export Control (BAFA) has been entrusted by the Council and the Commission with the implementation of earlier export-control related projects. BAFA has accordingly developed a large body of knowledge and expertise. Expertise France is in charge of EU P2P dual-use goods related projects funded under the IcSP. Its role in implementing this Decision will help ensure proper coordination with dual-use related projects, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of supporting the effective implementation and universalisation of the ATT, the Union shall undertake activities with the following objectives: (a) to support a number of States to strengthen their arms transfer control systems for effective implementation of the ATT; (b) to increase awareness and ownership of the ATT at national and regional levels by the relevant national and regional authorities and civil society stakeholders. 2. In order to achieve the objectives referred to in paragraph 1, the Union shall undertake the following project activities: (a) assisting beneficiary countries in drafting, updating, and implementing, as appropriate, relevant legislative and administrative measures aimed at establishing and developing an effective system of arms transfer control in line with the requirements of the ATT; (b) strengthening the expertise and capacities of the beneficiary countries' licensing and enforcement officers notably through best practices sharing, training and access to relevant information sources in order to ensure adequate implementation and enforcement of arms transfer controls; (c) promoting transparency in the international arms trade, building on the transparency requirements of the ATT; (d) promoting sustained adherence to the ATT by the beneficiary countries and their neighbours by involving relevant national and regional stakeholders such as national parliaments, competent regional organisations and civil society representatives who have a long term interest in monitoring the effective implementation of the ATT. A detailed description of the project activities referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for implementing this Decision. 2. The technical implementation of the project activities referred to in Article 1(2) shall be organised by BAFA and Expertise France. 3. BAFA and Expertise France shall perform their tasks under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with BAFA and Expertise France. Article 3 1. The financial reference amount for the implementation of the project activities referred to in Article 1(2) shall be EUR 7 178 924,36. The total estimated budget of the overall project shall be EUR 8 368 151,36. The part of that estimated budget not covered by the reference amount shall be provided through co-financing by the Government of the Federal Republic of Germany and Expertise France. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union's budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary financing agreements with BAFA and Expertise France. The financing agreements shall stipulate that BAFA and Expertise France are to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreements referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the implementing entities. The reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the project activities referred to in Article 1(2). Article 5 This Decision shall enter into force on the date of its adoption. It shall expire 36 months after the date of conclusion of the financing agreements referred to in Article 3(3), or six months after the date of its adoption if those financing agreements have not been concluded within that period. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA (1) Council Decision 2013/768/CFSP of 16 December 2013 on EU activities in support of the implementation of the Arms Trade Treaty, in the framework of the European Security Strategy (OJ L 341, 18.12.2013, p. 56). (2) Council Decision (CFSP) 2015/2309 of 10 December 2015 on the promotion of effective arms export controls (OJ L 326, 11.12.2015, p. 56). (3) Council Joint Action 2006/419/CFSP of 12 June 2006 in support of the implementation of the United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction (OJ L 165, 17.6.2006, p. 30). (4) Council Joint Action 2008/368/CFSP of 14 May 2008 in support of the implementation of United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU strategy against the proliferation of weapons of mass destruction (OJ L 127, 15.5.2008, p. 78). (5) Council Decision 2013/391/CFSP of 22 July 2013 in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery (OJ L 198, 23.7.2013, p. 40). ANNEX 1. Background and rationale for Union support This Decision builds on earlier Council Decisions that support the UN process leading to the Arms Trade Treaty (ATT) and the promotion of its effective implementation and universalisation (1). The ATT was adopted on 2 April 2013 by the UN General Assembly and entered into force on 24 December 2014. The declared objective of the ATT is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms and prevent and eradicate the illicit trade in conventional arms and prevent their diversion. Its declared purpose is contributing to international and regional peace, security and stability; reducing human suffering and promoting cooperation, transparency and responsible action by States Parties in the international trade in conventional arms, thereby building confidence among States Parties. The ATT's objective and purpose are therefore compatible with the Union's overall ambition with regard to foreign and security policy as enshrined in Article 21 of the Treaty on European Union. Further to the adoption of the ATT in 2013, the main challenges now lie in its effective implementation and universalisation. Export control assistance and outreach is crucial to addressing those challenges and are therefore the central elements of this Decision. With regard to export control assistance, this Decision addresses specific partner countries and leaves open the scope for possible assistance to new countries that request it. Regarding the nine specific partner countries (Senegal, Burkina Faso, Ghana, Philippines, Georgia, Peru, Jamaica, Colombia, Costa Rica), this Decision provides for the further development of cooperation initiated by the first phase of implementation support activities as funded by Decision 2013/768/CFSP. Regarding the scope for requesting beneficiary countries, this Decision is based on the same proven activities carried out under Decision 2013/768/CFSP:  dedicated assistance programmes whereby beneficiary countries will be assisted in a tailored and far-reaching manner to meet the requirements of the ATT. Assistance will be developed, according to an assistance roadmap, to be agreed with the beneficiary countries, that will specify priorities for action, ensure local ownership and indicate commitment where relevant, towards ratification of the ATT;  ad hoc assistance activities that will address beneficiary countries with limited and more specified needs. Those ad hoc assistance activities will enable the Union to address requests for assistance in a flexible and reactive manner. Finally, referring to the challenge of universalisation of the ATT, this Decision includes a regional outreach component that builds upon the nine specific partner countries with the participation of the most relevant regional organisations. Another lever in the support of universalisation is outreach through the annual conference of ATT States Parties. This Decision therefore provides a comprehensive set of assistance and outreach activities in order to contribute to addressing the challenges of effective implementation and universalisation. It builds upon the results and lessons learnt of the earlier phase funded by Decision 2013/768/CFSP and demonstrates the continued and committed support to the ATT by the Union and its Member States. 2. Overall objectives The core objective of this Decision is to support a number of States to strengthen their arms transfer control systems for effective implementation of the ATT and to promote its universalisation. Specifically, the Union action will provide: (a) reinforcement of arms transfer control capacities and expertise of beneficiary countries; (b) further awareness of, and ownership by relevant stakeholders such as competent regional organisations, national parliaments and civil society representatives that are interested in the ATT's long term implementation effectiveness; (c) outreach to other countries with a view to supporting universalisation and effective implementation of the ATT. 3. Description of project activities 3.1. Strengthening the pool of experts set up by Decision 2013/768/CFSP 3.1.1. Project objective The pool of experts set up by Decision 2013/768/CFSP has provided a well-identified, competent and reliable resource to appropriately support assistance activities. With the experience gained, it is now necessary to enlarge the pool in terms of the number of experts and variety of their expertise, and the type of experts used, for example, the inclusion of non-governmental experts; to encourage their longer term involvement in the beneficiary countries; and to develop a train the trainer component within the pool. 3.1.2. Project description The implementing entities will work to enlarge the pool of experts, ensuring a broad geographical representation and range of expertise, insofar as this is possible. They should notably encourage the participation of experts from countries that have recently been successful in developing national arms transfer control systems, including those developed in connection with international assistance received. The implementing entities shall report regularly to the Council Working Party on Conventional Arms Exports (COARM) on the pool, its composition and its capacity to shoulder the workload entailed by the activities foreseen by this Decision. Where necessary, COARM may decide on corrective measures. The overall expertise of the pool of experts should cover the full scope of a national arms transfer control system in particular, legal issues, licensing, customs/enforcement, awareness, prosecution/sanctions, reporting/transparency. 3.1.2.1. Experts Implementing entities will ensure a fair and transparent hiring of experts and, regarding Union experts, will fully use the Union roster of outreach experts which is circulated and updated in COARM. 3.1.2.2. Experts meetings Four two-day meetings of experts will be convened by the implementing entities (two meetings each) during the period of validity of this Decision. These meetings will notably aim to:  develop a common understanding among experts of the challenges and responses relating to ATT implementation support;  develop, as appropriate, common material to be used in the assistance imparted by experts (such as a handbook and guidelines) so that advice provided by experts is consistent;  assess the train the trainer component (see 3.1.2.3. and decide upon amendments as necessary. Two meetings, including the first kick-off one, should take place in Brussels. The other two meetings will take place according to the location of the implementing entity. Up to 40 experts will be invited to each meeting, based on geographical balance and considering the needs of the train the trainer component (see 3.1.2.3.). 3.1.2.3. Train the Trainer component This component intends to support the training of a number of beneficiary countries' experts in order to enable them to effectively train their own colleagues at a later stage. Where possible, the implementing entities will advertise the train the trainer component and identify future trainers when starting assistance activities in beneficiary countries under this Decision. These officials will subsequently be registered in the pool of experts and accordingly invited to the experts meetings referred to in 3.1.2.2. The train the trainer component will take place on an extra third day, directly after the experts meetings. It will gather future trainers and the appropriate number of experts from the pool imparting the training. In between annual experts meetings and their additional train the trainer components, contacts between training experts and future trainers will be encouraged and, as appropriate, extra training sessions could be scheduled in the beneficiary countries back to back with the assistance activities planned (for example half a day of a workshop dedicated, referred to in 3.2.3.1.). Up to 15 future trainers will be enrolled for each session. The implementing entity in charge of the experts meeting will be responsible for the related train the trainer component. 3.2. Further assistance to long term partner countries 3.2.1. Long term partner countries Senegal, Burkina Faso, Ghana, Philippines, Georgia, Peru, Jamaica, Colombia, Costa Rica. These long term partner countries will be addressed as follows by the implementing entities:  BAFA: Ghana; Georgia; Peru; Jamaica; Colombia; Costa Rica  Expertise France: Senegal; Burkina Faso; Philippines 3.2.2. Project objective Decision 2013/768/CFSP has enabled the Union to initiate cooperation based on an initial roadmap, with the nine partner countries referred to in 3.2.1. The full or partial completion of the roadmap has in turn unveiled additional challenges that need to be addressed to progress towards fuller implementation of the ATT. An overall number of activities available will therefore be provided and be allocated according to the needs, interests and absorption capacities of the beneficiary countries. 3.2.3. Project description 3.2.3.1. Workshops in countries An overall amount of 45 two-day workshops in the beneficiary countries will be set up for the nine long term partner countries as follow up to the work and achievements already made under Decision 2013/768/CFSP. 3.2.3.2. Study Visits in Member States To complement activities taking place in the beneficiary countries, up to nine three-day study visits will be made available to government, licensing and enforcement officials of the long term partner countries to the relevant authorities of Member States. The organisation of the study visit will be ensured by the implementing entity in charge of the long term partner country benefitting from the study visit (see point 3.2.1.). Due to their high training potential, the study visits should in principle address future trainers of the beneficiary countries, i.e. beneficiary countries' officials participating in the train the trainer component referred to in point 3.1.2.3. 3.3. Regional outreach 3.3.1. Project objective The nine beneficiary countries identified may play a fruitful role in regional outreach by further liaising with their close neighbouring countries on arms transfer issues and on the implementation of the ATT. This could encourage south-south cooperation over the longer term. This Decision therefore provides them with the possibility, jointly or individually, to host, according to their capacities up to three of their neighbouring countries for sub-regional workshops. 3.3.2. Project description Up to 12 two-day workshops will be planned for regional outreach purposes. Unless agreed otherwise with the host countries, they will take place as follows:  Senegal, Burkina Faso, Ghana: up to 3 workshops for up to three ECOWAS countries, where appropriate in cooperation with the ECOWAS Commission, on a rotational basis unless decided otherwise by the three host countries in question;  Peru, Costa Rica and Columbia: up to 3 workshops for up to three UNLIREC countries, where appropriate in cooperation with UNLIREC, on a rotational basis unless decided otherwise by the three host countries in question;  Philippines, Georgia, Jamaica: up to two workshops each for up to three of their respective neighbours. Georgia and Philippines host the regional Secretariat of the CBRN Centres of Excellence, which may facilitate synergies with export control-related projects, as well as the identification of, and contacts with, the countries invited. Up to ten officials per invited neighbouring country will be invited. Expertise France will address workshops relating to Senegal, Burkina Faso, Ghana and the Philippines and BAFA will address workshops relating to Peru, Costa Rica, Columbia, Georgia and Jamaica. 3.4. Roadmap-based assistance programmes 3.4.1. Project objective The objective of the dedicated assistance programmes and their related roadmaps is to strengthen the capacities of the beneficiary countries to meet the ATT requirements in a global and sustained manner. The roadmap will provide predictability to the new beneficiary country as to what is planned in terms of assistance and will map the improvements that can be expected in its transfer control capacities. Beneficiary countries will be countries requesting assistance after adoption of this Decision. 3.4.2. Project description National assistance programmes will be established for up to nine beneficiary countries. The dedicated assistance programmes should be developed according to the following steps: (a) request for assistance to implement the ATT. This request should be as substantiated as possible, and should identify which specific areas are to be targeted to receive assistance. Where relevant, the requesting country should also refer to past and ongoing assistance from other assistance providers (see also section 6 below) and provide information on its national ATT implementation strategy; (b) based on the degree of substantiation of the request and the criteria set out in section four the High Representative, in liaison with COARM and the implementing entity, will decide on the eligibility of the requesting country; (c) where the request for assistance is positively received, an expert assessment visit will be organised by the implementing entity. It should proceed from close contacts between the implementing entity and the third country seeking assistance, and comprise some of the most relevant experts taken from the pool of experts. The expert assessment visit can, where possible, be prepared for by using questionnaires and by collecting existing information; it will be comprised of an initial assessment of the needs and priorities of the country requesting assistance. In particular, it will enable clarification with the country requesting assistance of what is required to effectively implement the ATT and the comparison of those requirements with the existing resources of the country. This initial expert assessment visit will gather all the relevant domestic agencies and stakeholders and identify motivated and reliable local partners; (d) based on the results of the expert assessment visit, the implementing entity will draft an assistance roadmap. In drafting such an assistance roadmap, the implementing entity will take into account any ATT-related assistance possibly provided through the Voluntary Trust Fund of the ATT, the UN Trust Facility supporting Cooperation on Arms Regulation (UNSCAR), or by other organisations (see also section 6 below). Where the country seeking assistance has already developed a national implementation strategy for the ATT, the implementing entity will also ensure that the assistance roadmap is consistent with that national implementation strategy; (e) the draft assistance roadmap will be shared with the beneficiary country with a view to its endorsement by the appropriate authority. The roadmap will be tailored to the beneficiary country and will identify the priorities for assistance; (f) the roadmap will be implemented with the involvement of relevant experts taken from the pool of experts, and with the involvement of other stakeholders as appropriate. The implementing entity will have the option to delegate the organisation and/or implementation of the assessment process, and the drafting of the assistance roadmap, to an external expert or experts as appropriate. The implementing entity will oversee this process. The range of assistance instruments will, in particular, cover legal reviews, training seminars, workshops and promote the use of web-based tools and information sources such as the EU P2P outreach web portal and the EU P2P newsletter. Those assistance instruments will be selected by the implementing entity according to the exact needs and priorities identified by the expert assessment visit and in line with the roadmap. 3.4.3. Geographical breakdown of the roadmaps Taking into account the activities already carried out under Decision 2013/768/CFSP and their desirable follow-up, the nine roadmaps will be implemented as follows (the implementing entity in charge is in brackets):  North, Central and Western Africa: 5 (Expertise France)  Southern and Eastern Africa: 1 (BAFA)  South East Asia: 2 (BAFA)  Middle East & Gulf countries and Central Asia: 1 (Expertise France) In accordance with the UN practice, contracts concluded with the implementing entities will further specify which third countries of the above mentioned geographical regions relate to the implementing entities. 3.5. Ad hoc assistance workshops 3.5.1. Project objective The objective of the ad hoc assistance workshops is to strengthen the arms transfer control capacities of the beneficiary countries to meet the ATT requirements in a targeted and relevant manner. These ad hoc assistance activities will enable the Union to respond in a flexible and reactive manner to requests for assistance that identify specific needs relevant to the implementation of the ATT. They will be able to address either one beneficiary country individually, or a number of them having similar needs. 3.5.2. Project description Up to 14 two-day workshops will be provided to respond to targeted requests for assistance and expressions of interest to develop one or more specific areas of an arms transfer control system. These workshops will provide tailored assistance and will address the specific issue(s) raised by the requesting country or countries. They will take place in the beneficiary countries and expertise will be imparted by experts from the pool of experts. The High Representative, in consultation with COARM, will decide on how to respond to the assistance requests. The High Representative's assessment will in particular be guided by the criteria set out in section 4, the accuracy of the request and how it identifies the issue(s) at stake, and will consider the geographical balance. 3.5.3. Geographical breakdown of the ad hoc assistance workshops The 14 ad hoc assistance workshops will be implemented as follows (the implementing entity in charge is in brackets):  Latin America: 3 (BAFA) and 1 (Expertise France)  Africa: 3 (Expertise France)  Central and South East Asia: 2 (BAFA) and 1 (Expertise France)  Eastern Europe and Caucasus: 2 (BAFA)  Gulf countries and Middle East: 2 (Expertise France) In accordance with UN practice, contracts concluded with the implementing entities will further specify which third countries of the above mentioned geographical regions relate to the implementing entities. 3.6. Final conference of countries that are beneficiaries of ATT assistance activities 3.6.1. Project objective The objective of the conference is to increase the awareness and ownership of relevant stakeholders such as competent regional organisations, national parliaments and civil society representatives that are interested in the ATT's long term implementation effectiveness. 3.6.2. Project description The project will take the form of a two-day conference to be organised close to the end of the implementation of this Decision and possibly back to back with a COARM meeting. BAFA will be in charge of its implementation. This conference will gather relevant representatives of the nine long-term beneficiaries (3.2.1.) and of countries beneficiary of activities referred to in 3.4. and 3.5. The Conference will facilitate exchanges of experience by the beneficiary countries, provide information on their positions vis-Ã -vis the ATT and the ATT's ratification and implementation status, and will enable the sharing of relevant information with representatives of national parliaments, regional organisations and civil society. Participants in the Conference should therefore include:  diplomatic and military/defence personnel from the beneficiary countries, in particular authorities responsible for national policies regarding the ATT;  technical and law-enforcement personnel from the beneficiary countries, in particular licensing authorities, customs, and law enforcement officials;  representatives of national, regional and international organisations involved in the provision of assistance, as well as representatives of countries interested in providing or receiving strategic trade control assistance;  representatives of relevant non-governmental organisations (NGOs), think tanks, national parliaments and industry. Up to 80 participants are expected to participate in the Conference. Its location and the final list of countries and organisations invited will be determined by the High Representative in consultation with COARM, on the basis of a proposal made by the implementing entity. 3.7. Side events in the margins of ATT Conferences of States Parties 3.7.1. Project objective Annual Conferences of ATT States Parties offer a unique opportunity to reach out to relevant officials and stakeholders in charge of ATT matters. Union-funded side events will notably enable awareness-raising about the Union's implementation support activities, raise awareness also of countries which may subsequently seek assistance, and promote good practices notably by beneficiary countries. 3.7.2. Project description Three side events will take place over the duration of the programme, i.e. one for every annual Conference of ATT States Parties. Expertise France will be in charge of their implementation. Union funds may notably cover the travel expenses of up to three experts/officials from beneficiary countries. 4. Beneficiaries of project activities referred to in sections 3.4. and 3.5. Beneficiaries of project activities referred to in sections 3.4. and 3.5. may be States that request assistance with a view to implementing the ATT and that will be selected on the basis of, inter alia, the following criteria:  the degree of political and legal commitment to adhere to the ATT and the status of implementation of international instruments relevant to arms trade and arms transfer control that are applicable to the country;  the likelihood of a successful outcome of the assistance activities;  the assessment of any possible assistance already received or planned in the area of dual-use and arms transfer control;  the country's relevance to the global arms trade;  the country's relevance to the security interests of the Union;  Official Development Assistance (ODA) eligibility. 5. Implementing entities The workload resulting from activities under this Decision makes it advisable to use two competent implementing entities: BAFA and Expertise France. They will, where appropriate, partner with, and/or delegate to, Member States' export control agencies, relevant regional and international organisations, think tanks, research institutes and NGOs. BAFA has been entrusted by the Council and the Commission to implement a number of earlier export-control related projects. BAFA has accordingly developed a large body of knowledge and expertise. Expertise France is in charge of EU P2P dual-use goods-related projects funded under the IcSP. Its role in implementing this Decision will help ensure proper coordination with dual use related projects. Taken together, both implementing entities therefore have the proven experience, qualifications and necessary expertise over the full range of relevant Union export control activities, both in the dual-use and arms export control areas. 6. Coordination with other relevant assistance activities The utmost attention should also be paid by the implementing entities to ATT-relevant activities carried out under the UN programme of action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects and its Implementation Support System (PoA-ISS), UNSCR 1540 (2004), the ATT Voluntary Trust Fund and the UNSCAR, as well as bilateral assistance activities. The implementing entities should liaise as appropriate with other assistance providers in order to ensure that there is no duplication of effort and that there is maximum consistency and complementarity. The project shall also aim to increase among the beneficiary countries the awareness of Union instruments able to support south-south cooperation in export controls. In this regard, the assistance activities should provide information on and promote available instruments such as the EU CBRN Centres of Excellence Initiative and other EU P2P Programmes. 7. Union visibility and availability of assistance material Material produced by the project will ensure the visibility of the Union, based in particular on the logo and graphic chart of the Communication and Visibility Manual for European Union External Actions including the logo EU P2P export control programme. Union Delegations should be involved in events in third countries to enhance political follow-up and visibility. The EU P2P web portal (https://export-control.jrc.ec.europa.eu) will be promoted for the purpose of the ATT-related assistance activities under this Decision. The implementing entities should therefore, in the respective assistance activities they carry out, include information on the web portal and encourage the consultation and use of the portal's technical resources. They should ensure the visibility of the Union in the promotion of the web portal. Furthermore, activities should be promoted through the EU P2P newsletter. 8. Impact assessment The impact of activities provided for by this Decision should be technically assessed upon their completion. Based on information and reports provided by the implementing entities, the impact assessment will be carried out by the High Representative, in cooperation with COARM and, as appropriate, with the Union Delegations in the beneficiary countries, as well as with other relevant stakeholders. Regarding countries that have benefited from a dedicated assistance programme, the impact assessment should pay special attention to the number of beneficiary countries that have ratified the ATT and to the development of their arms transfer control capacities. Such assessment of the arms transfer control capacities of the beneficiary countries should, in particular, cover the preparation and issuance of national relevant regulations, the fulfilment of ATT reporting obligations, and the empowerment of a relevant body in charge of arms transfer control. 9. Reporting The implementing entities will prepare regular reports, including after the completion of each of the activities. The reports should be submitted to the High Representative no later than six weeks after the completion of relevant activities. (1) See Decision 2009/1012/CFSP; Decision 2010/336/CFSP; Decision 2012/711/CFSP; Decision 2013/43/CFSP and Decision 2013/768/CFSP.